DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-6 are directed to a process; claims 17-20 are directed to a machine. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in MPEP § 2106.04(a): 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

1. 	A computer-implemented method comprising: 

transmitting, by a computer, instructions corresponding to a path through a location where products are stored to collect a plurality of products stored at locations along the path; 
in response to receiving a notification for a particular product of the plurality of products that the particular product is not at the location where it is stored, modifying the path to include a location of a substitute product for the particular product, the modifying including:
identifying a substitute product for the particular product based on a distance from a location of the one more available products to a location along the path; 
determining, by the computer, a revised path with the substitute product; and 
transmitting, by the computer, instructions for the revised path to include the location for the available product.
The claims recites process for identifying an available substitute product for an unavailable product and revising the pick path to minimizes a deviation or distance from an original pick path.   But for the recitation of a computer for transmitting the instructions and determining,  all of the remaining claim elements are directed to an abstract idea – selecting substitution products while picking products for an order, which may be categorized as a method of organizing human activity.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-8, these claims recite a computer for implementing a portion of the recited steps.   Claims 9-16 add a processor, and claims 17-20 further include a non-transitory computer-readable medium for storing instructions that may be executed by one or more processors, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of a processor and non-transitory computer readable medium does not improve the functioning of the computer, but rather, only generally linking the use of the abstract method of organizing a human activity to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, claims 1-8 recite a computer for implementing a portion of the recited steps.   Claims 9-16 add a processor, and claims 17-20 further include a non-transitory computer-readable medium for storing instructions that may be executed by one or more processors.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only execute instructions to transmit, process, and display data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Graube et al., US 2022/0051310 A1.

In regard to claim 1, Graube discloses a computer-implemented method comprising: 
transmitting, by a computer, instructions corresponding to a path through a location where products are stored to collect a plurality of products stored at locations along the path (see ¶ 0004, disclosing “determining [and] sending the initial route to travel through the store for picking the one or more products on the shipping list to the user mobile device”); 
in response to receiving a notification for a particular product of the plurality of products that the particular product is not at the location where it is stored (see ¶ 0015, decision “a substitute product indication identif[ying] an unavailable product on the shipping list”), modifying the path to include a location of a substitute product for the particular product, the modifying including:
identifying a substitute product for the particular product based on a distance from a location of the one more available products to a location along the path (see ¶ 0147, disclosing “selecting a substitute product for the next product on the shipping list having a second product placement point within a threshold distance to the approximate location in response to receiving the indication from the user mobile device that the next product on the shipping list is not available in the product placement point” ; 
determining, by the computer, a revised path with the substitute product (see ¶ 0147, disclosing “the substitute product may be another product at a different location of the store and that different product may be appended to the current shopping list”; see also, ¶ 0152, disclosing “determining a picking order for the products to be picked on the current shopping list assigned to the user mobile device and route to travel through the store from the exactly location of the user mobile device based at least in part on one or more picking goals” including “minimizing an overall distance”); and 
transmitting, by the computer, instructions for the revised path to include the location for the available product (see ¶ 0147, disclosing “the substitute product may be another product at a different location of the store and that different product may be appended to the current shopping list”; see ¶ 0008, disclosing “sending the updated route to travel through the store to the user mobile device”).

In regard to claim 2, Graube further discloses the computer-implemented method of claim 1, further comprising: generating, by the computer, the instructions for the path including a plurality of picking tasks, each of the picking tasks including a product identifier and a location for a product to be collected (see ¶ 0282, disclosing “receiving identification information regarding a series of products on a shelf and locations of each of the products, the shelf, or a section of the shelf”); and
 presenting, by the computer for display on an interface, one or more tasks of the plurality of tasks in sequential order based on the instructions for the path (see ¶ 0092, disclosing “provide guidance information to store pickers via their user mobile device 120”; and further “server 150 may order or reorder a shopping list into a sequence that may guide a store picker thought a store in the most expedition manner (e.g. shortest walking distance, shortest time, etc.) for obtaining all products on the list”).

In regard to claim 3, Graube discloses the computer-implemented method of claim 1, further comprising receiving, by the computer from a client application executing on the computer, the notification indicating a status of the product, a product identifier, and a location of a picker along the path (see ¶ 0086).

In regard to claim 6, Graube further discloses the computer-implemented method of claim 1, further comprising: receiving, by the computer from a third party server, data indicative of an inventory; and determining, by the computer based on the data, the one or more available products based on the inventory (see ¶ 0096, disclosing “the store management entity server 150 may also incorporate information from an inventory system that keeps track of the products stocks in order to avoid sending a store picker to the location of a product that is out of stock”).

In regard to claim 7, Graube further discloses the computer-implemented method of claim 1, wherein dynamically determining the revised path further comprises selecting the available product that minimizes a length of the revised path (see ¶ 0147).  

In regard to claim 8, Graube further discloses the computer-implemented method of claim 1, wherein dynamically determining the revised path further comprises adjusting, by the computer, the path to include the available product and the location as a task having a least distance from an unpicked product of the plurality of products along the path server 150 may order or reorder a shopping list into a sequence that may guide a store picker thought a store in the most expedition manner (e.g. shortest walking distance, shortest time, etc.) for obtaining all products on the list”).

In regard to claim 9-11 and 14-16, Graube further discloses a system comprising at least one processor (see ¶ 0004) for performing the method of claims 1-3 and 6-8.

In regard to claim 17-18, Graube further discloses a non-transitory computer readable medium (see ¶ 0016) comprising instructions for performing the method of claims 1-3 and 6-8.

Distinguishable Subject Matter
Claims 5, 13, and 20 appear are distinguishable from the prior art of record.  Thus, with respect to these claims, the Examiner has not made a prior art rejection under 35 USC §102 or §103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Graube in view of Xu et al., US 2020/0380578 A1, hereinafter Xu.

In regard to claim 4, 12, and 19, Graube fails to disclose determining, by the computer using an acceptance algorithm, acceptance probability scores for a set of products in a same product class to identify the one or more available products.  
Xu discloses determining, by the computer using an acceptance algorithm, acceptance probability scores for a set of products in a same product class to identify the one or more available products (see ¶ 0078, 0082, disclosing “a probability value indicating a probability that the substitute item would be accepted by a customer when the original item is out of stock”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have included using an acceptance algorithm, as disclosed by Xu, to allow a picker to better identify suitable items when items are out of stock.  Such a feature would improve both sales and customer satisfaction.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wijaya et al., US 7,233,914 B1 (Technique for implementing item substitution for unavailable items relating to a customer order).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
9/10/2022



/SCOTT A ZARE/               Primary Examiner, Art Unit 3649